IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-21307
                         Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

SAMUEL CHARLES LIPSCOMB,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-01-CR-160-1
                      --------------------
                        December 12, 2002

Before JOLLY, JONES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Court-appointed appellate counsel for Samuel Charles

Lipscomb has requested leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).    Lipscomb

was sent a copy of counsel’s motion and brief, but has not filed

a response.    Our independent review of the brief and the record

discloses no nonfrivolous issues for appeal.   Counsel’s motion

for leave to withdraw is GRANTED, counsel is excused from further




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No.
                              -2-

responsibilities, and the appeal is DISMISSED.   See 5TH CIR.

R. 42.2.